Citation Nr: 0918483	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  03-22 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
December 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for PTSD.  

In March 2004, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing held at the RO.  A transcript 
of this hearing is record.  

When this case was before the Board in February 2005, it was 
remanded for further development.  It is now before the Board 
for further appellate action.


FINDING OF FACT

The combat Veteran has a diagnosis for PTSD.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 4.125(a) (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Since the Board is granting the claim for service connection 
for PTSD, the claim is substantiated, and there are no 
further VCAA duties.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  

Analysis

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Proof of direct service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f).

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service. Id., See 38 U.S.C.A. § 
1154(b); Cohen at 146-47; Zarycki at 98; 38 C.F.R. § 
3.304(f).

Review of the record indicates that the Veteran received 
numerous awards, including the National Defense Medal, 
Vietnam Service Medal, and the Vietnam Campaign Medal.  
Although there is no decoration confirming participation in 
combat, there is other evidence of record that shows that the 
Veteran was indeed in combat.

The Court has held that receiving enemy fire can constitute 
participation in combat. Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998).

The Veteran testified at the hearing that he was in a bunker 
when it exploded.  His service treatment records confirm that 
he was injured when he was "blown" off a bunker in June 
1971.  The Veteran further testified to his friend being shot 
and killed in front of him.  The Board finds that the Veteran 
served in combat while in Vietnam, as he received enemy fire 
on multiple occasions.

His claimed stressors include when he was attacked while he 
was jeep patrol.  His second stressors was when he was pinned 
down by gunfire by the Perfume river.  Helicopters that were 
attempting to rescue them crashed into the mountain and 
exploded.  The Veteran also testified to being blown off a 
bunker.  In addition, the Veteran testified that while on 
patrol his friend was shot right in front of him.  

In order for PTSD to be service-connected, the Veteran must 
show a diagnosis for PTSD in accordance with 38 C.F.R. § 
4.125(a) and a link, established by medical evidence, between 
the current symptoms and an in-service stressor.  The Veteran 
was afforded a VA examination in May 2002.  The examiner 
stated that if the Veteran's stressors could be verified, 
then he would meet DSM-IV stressor criteria.  The Veteran 
reported experiencing stressor events in the form of 
nightmares, and he reported symptoms of increased arousal, 
such as difficulty concentrating.  He also noted symptoms of 
avoidance.  The examiner was not sure the Veteran met the 
full criteria for PTSD and noted that some of his symptoms 
might be more easily explained by his major depression and 
panic disorder. The examiner concluded that the Veteran has 
symptoms that could possibly have come from combat but that 
he does not meet the full criteria for PTSD.  The examiner 
instead diagnosed the Veteran with major depressive disorder, 
panic disorder with some symptoms of agoraphobia, and anxiety 
disorder.  The examiner also noted that the Veteran may have 
possibly had substance abuse problems. 

There are other treatment records showing diagnoses of PTSD, 
but the diagnoses were made by clinic nurses and social 
workers.  Therefore, the Board places the greatest weight on 
the psychologist's opinion provided in the May 2002 
examination. 

The examiner stated that the Veteran would meet the full 
criteria for PTSD if his stressors could be verified.  Since 
the Board has made the finding that the Veteran participated 
in combat, the Veteran's statements regarding combat are 
credible.  Therefore, the Veteran's symptoms meet the DSM-IV 
criteria for PTSD.  The examiner also provided a link between 
the Veteran's PTSD and his military stressors by stating that 
it was at least as likely as not that the Veteran's symptoms 
could have come from the Veteran's combat experience.  

For these reason, the Veteran's claim for service connection 
for PTSD is granted.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


